Exhibit 10(v)

WARRANTY AGREEMENT



THIS AGREEMENT is dated for reference July 27, 2009,
 

AMONG:



P.T. GROUP LTD., a corporation incorporated pursuant to the laws of the British
Virgin Islands registered under BVI Company Number 1057655 having an address of
PO Box 0830-01906 Calle B Marbella, Edificio Sol Marina 11B, Panama City, Panama
(Attention: Ana Luisa de Reichert) and an e-mail address of
james@pantrust.com.pa and a facsímile number of +507 269 0661;



     (the “Licensor”)



AND:



     SIMPLE TECH INC., a company incorporated pursuant to the laws of the State
of Nevada, with an address of 5348 Vegas Dr., Las Vegas, NV 89108 (Attention:
Robert Miller) having an e-mail address of dulcinizmir1@yahoo.com and a
facsimile number of 786 347 7706;



     and



SONNEN CORPORATION, a company incorporated pursuant to the laws of the State of
Nevada, with an address of 2829 Bird Avenue, Suite 12, Miami, Florida 33133 as a
wholly owned subsidiary of Simple Tech Inc.;



     (together the “Licensee”)



AND:



     PAUL LEONARD, Project Manager of the Licensor, 118 West Franklin, Wheaton,
IL 60187 having an e-mail address of paul.r.leonard@gmail.com and a facsimile
number of 630 756 0166.



(the “Project Manager”)

WHEREAS:



A.     The Licensor and the Licensee have entered into a Licensing Agreement
dated for reference July 27, 2009 (the “Licensing Agreement”) whereby the
Licensee was granted a license to use certain intellectual property known as the
“PTG Technology”; and



B.     As an inducement for the Licensee entering into the Licensing Agreement
the Project Manager has agreed to give certain warranties and representations as
set out below.



THIS AGREEMENT WITNESSES THAT in consideration of the mutual covenants in this
agreement and for other consideration, the parties agree as follows:
 

1.     Unless expressly defined herein, the capitalized terms in this Agreement
shall have the meaning ascribed to them in the Licensing Agreement.

Page 1

Leonard - Sonnen Warranty Agreement

--------------------------------------------------------------------------------

Exhibit 10(v)



2.     The Project Manager and the Licensor represents and warrants to the
Licensee that:



(a)     

The Licensor is the sole owner of the Intellectual Property, that such
Intellectual Property does not infringe on the Intellectual Property of any
other person and at the Licensee's expense, the Licensor and the Project Manager
will cooperate with Licensee to take all reasonable steps to secure and protect
the Intellectual Property and the Technology, including without limitation the
defense of any claims against in relation to the Intellectual Property and the
Technology;




(b)     

To the knowledge of the Project Manager and the Licensor, there are no claims of
any nature or description related to the Intellectual Property and all
registrations with respect to the Intellectual Property are in good standing and
are valid and enforceable;




(c)     

The Project Manager and the Licensor shall use their best efforts to obtain all
required patent and industrial design protection for the Intellectual Property
not previously obtained;




(d)     

The Licensor shall agree to maintain its intellectual property rights in the
Technology free and clear of all liens and encumbrances and that no lien,
encumbrance, mortgage or debt instrument of any kind, nature or description
shall be incurred without the prior written consent of the Licensee ;




(e)     

To the extent it shall not adversely affect the attorney-client relationship,
the Licensor shall ensure that any retention arrangement with any patent agent
shall provide that the Licensee shall at all times be copied on any
correspondence with any patent office and that the Licensee shall have free and
unfettered access to the working files of such patent agent and may make such
enquiries with the patent agent as is necessary for the maintenance of its
continuous disclosure record with its shareholders and the making of any
decision by the Licensee for any payments hereunder; and




(f)     

The Licensor has the right to grant the License pursuant to the terms of the
Licensing Agreement and that entering into the Licensing Agreement does not
violate any rights or existing obligations between the Licensor or the Project
Manager and any other entity.




3.      Each of the parties hereby covenants and agrees that at any time upon
the request of the other party, do, execute, acknowledge and deliver or cause to
be done, executed, acknowledged and delivered all such further acts, deeds,
assignments, transfers, conveyances, powers of attorney and assurances as may be
required for the better carrying out and performance of all the terms of this
Agreement.



4.     The representations, warranties and covenants in this Agreement will
survive any closing or advance of funds and, notwithstanding such closing or
advances, will continue in full force and effect.



5.     Any notice required or permitted to be given or delivery required to be
made to any party may be effectively given or delivered if it is delivered
personally or by telecopy at the addresses or telephone numbers set out above or
to such other address or telephone number as the party entitled to or receiving
such notice may notify the other party as provided for herein. Delivery shall be
deemed to have been received:



Page 2

Leonard - Sonnen Warranty Agreement

--------------------------------------------------------------------------------

Exhibit 10(v)

  (a)     the same day if given by personal service or if transmitted by fax;
and



     (b)     the fifth business day next following the day of posting if sent by
regular post.



6.     This Agreement will be governed by and be construed in accordance with
the laws of British Columbia.



7.     All matters in difference between the parties in relation to this
Agreement shall be referred to the arbitration of a single arbitrator, if the
parties agree upon one, otherwise to three arbitrators, one to be appointed by
each party and a third to be chosen by the first two named before they enter
upon the business of arbitration. The award and determination of the arbitrator
or arbitrators or any two of the three arbitrators shall be binding upon the
parties and their respective heirs, executors, administrators and assigns.



8.     This Agreement will be binding upon and inure to the benefit of the
parties hereto and their respective heirs and executors and successors and
assigns as the case may be. This Agreement may not be assigned without the prior
written consent of the other party.



9.     No modification or amendment to this Agreement may be made unless agreed
to by the parties thereto in writing.



10.     In the event any provision of this Agreement will be deemed invalid or
void, in whole or in part, by any court of competent jurisdiction, the remaining
terms and provisions will remain in full force and effect.



11.     Time is of the essence.



12.     This Agreement may be executed in any number of counterparts with the
same effect as if all parties to this Agreement had signed the same document and
all counterparts will be construed together and will constitute one and the same
instrument and any facsimile signature shall be taken as an original.



IN WITNESS WHEREOF the following parties have executed this Agreement:



        P.T. GROUP LTD. (BVI #1057655)         SONNEN CORPORATION



/s/ James Wigley                                           /s/ Robert Miller

Per: James Wigley, Director                          Per: Robert Miller,
Director
 



       SIMPLE TECH INC.                                 PAUL R. LEONARD
       /s/ Robert Miller                                            /s/ Paul R.
Leonard

Per: Robert Miller, Director











Page 3

Leonard - Sonnen Warranty Agreement

--------------------------------------------------------------------------------